NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                       STATE OF ARIZONA, Respondent,

                                          v.

                    JEREMY KEITH BARRIENTES, Petitioner.

                          No. 1 CA-CR 12-0677 PRPC
                           FILED 2-25-2014


     Petition for Review from the Superior Court in Maricopa County
                         Nos. CR2003-036001-001
                             CR2010-138881-003

                     The Honorable Cari A. Harrison, Judge

                    REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Office of the Attorney General, Phoenix
By Joseph Maziarz

Counsel for Respondent

Jeremy Keith Barrientes, Kingman

Petitioner Pro Se
                          STATE v. BARRIENTES
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge John C. Gemmill joined.


H O W E, Judge:

¶1           Petitioner Jeremy Keith Barrientes petitions this Court for
review from the dismissal of his petition for post-conviction relief. This
Court has considered the petition for review and, for the reasons stated,
grants review and denies relief.

¶2             Barrientes pled guilty to misconduct involving weapons and
two counts of armed robbery and the trial court sentenced him to a
stipulated, aggregate term of twenty-one years’ imprisonment. As a result
of these convictions, the court also revoked Barrientes’s probation for
armed robbery in a prior case and sentenced him to a concurrent term of
five years’ imprisonment. Barrientes filed a consolidated pro se petition
for post-conviction relief after his counsel found no colorable claims for
relief in either case. The trial court granted relief on a sentencing issue and
resentenced Barrientes to the same sentences in both cases. The court
summarily dismissed the petition regarding all other claims. Barrientes
now seeks review. We have jurisdiction pursuant to Arizona Rule of
Criminal Procedure 32.9(c).

¶3            We deny relief. Rather than identify specific claims for relief
supported with fully and independently developed arguments, citation to
legal authority and the record, Barrientes attempts to present issues for
review by incorporating by reference the petition for post-conviction relief
filed in the trial court. His petition for review does nothing more than
provide supplemental argument to support his petition for post-
conviction relief and is entirely dependent on incorporation of the
petition. A petition for review may not incorporate by reference any issue
or argument. The petition must set forth specific claims, present sufficient
argument supported by legal authority, and include citation to the record.
State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238 (App. 1991); Rule
32.9(c). “[C]ompliance with Rule 32 is not a mere formality.” Canion v.
Cole, 210 Ariz. 598, 600 ¶ 11, 115 P.3d 1261, 1263 (2005). A petitioner must
“strictly comply” with Rule 32 in order to be entitled to relief. Id.
Barrientes has failed to comply with Rule 32.


                                      2
                          STATE v. BARRIENTES
                           Decision of the Court

¶4             Further, Barrientes’s attempt to rectify these deficiencies in
his reply is not sufficient. This Court will not consider arguments or issues
first raised in a reply. See State v. Watson, 198 Ariz. 48, 51 ¶ 4, 6 P.3d 752,
755 (App. 2000). Finally, the petition for review presents additional issues
Barrientes did not raise in the petition for post-conviction relief he filed in
the trial court. A petition for review may not present issues not first
presented to the trial court. Bortz, 169 Ariz. at 577, 821 P.2d at 238; Ariz. R.
Crim. P. 32.9(c)(1)(ii). For the above reasons, we grant review and deny
relief.




                                           :mjt




                                       3